McMILLAN, Judge.
In accordance with the Alabama Supreme Court decision in Ex parte Branch, 526 So.2d 609, modified on rehearing (Ala.1987), this cause is remanded to the trial court to conduct proceedings consistent with the guidelines adopted in the Branch opinion. The trial court is instructed to file findings of facts and conclusions with this Court within a reasonable time after the entry of this remand.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.
ON RETURN TO REMAND
This cause was remanded to this court on authority of Ex parte Branch, 526 So.2d 609 (Ala.1987). Ex parte Minnifield, 530 So.2d 249 (Ala.1988). On the basis of that decision, this court on March 8, 1988, remanded this cause to the trial court in order to conduct a Branch hearing. On return to remand, the trial court nol-prossed this case on agreement of the parties. Therefore, this appeal is dismissed.
OPINION EXTENDED; APPEAL DISMISSED.
All the Judges concur.